Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Inventor: Menachem Shoham				:
Application No. 16/260,990				:	Decision on Petition under
Filing Date: January 29, 2019				:	37 C.F.R. §§ 1.78(c) and 1.78(e)	
Attorney Docket No. CWR-019497 US CON-2	:

This is a decision on the petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed May 17, 2021.

The petition is granted.

The Office issued a decision dismissing a petition under 37 C.F.R. § 1.78 on April 28, 2021.  The petition filed May 17, 2021, resolves the deficiencies identified in the decision.

The requirements set forth in 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied, and the late claims for priority under 35 U.S.C. §§ 119(e) and 120 are accepted as being unintentionally delayed.

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed applications because the petition requirements of 37 C.F.R. §§ 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt including the unintentionally delayed benefit claims accompanies this decision on petition.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt